Citation Nr: 1430115	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the matter for additional development in April 2012 and December 2013.  The requested development having been completed, the matter again is before the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  In addition, the Board also reviewed the Veteran's Virtual VA paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

Hypertension is not etiologically related to a disease, injury, or event in service, to include exposure to herbicides.


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2006, May 2006, and April 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in April 2012.  Subsequently, the Board found this examination report to be inadequate and remanded for another examination or medical opinion.  As such, a January 2014 VA examination was conducted.  The January 2014 examiner diagnosed hypertension, but concluded that the hypertension was not incurred in or otherwise related to his military service.  The opinion was based on review of the claims file, interview of the Veteran, and physical examination.  A rationale for the opinion was provided.  The Board, therefore, finds the January 2014 VA examination report, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the April 2012 letter to the Veteran, the subsequent requests for private treatment records, the January 2014 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran contends that he has hypertension as a result of in-service exposure to herbicides during his service in Vietnam.    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease (which includes hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because hypertension was not medically diagnosed within one year of discharge.  

In reaching that conclusion, the Board notes that during the April 2012 VA examination the Veteran stated that he was diagnosed with hypertension in 1968, which could have been within one year of separation from service.  Such a statement, however, is inconsistent with his reports during the January 2014 VA examination, at which time he thought he had been diagnosed with hypertension in the late 1970s.  In addition, the Veteran's blood pressure was well below the level that would support a diagnosis of hypertension at the time of his separation from service.  Moreover, as will be discussed in greater detail below, private treatment records from the 1980s and early 1990s fail to include a diagnosis of or treatment for hypertension and, instead, indicate that a diagnosis of hypertension was made in the 1990s.  Based on the Veteran's inconsistent statements and the medical records that do not support any contention of a diagnosis of hypertension in 1968 or within one year of separation from service, the Board concludes that the preponderance of the evidence is against finding that the Veteran was diagnosed with hypertension within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases do not include hypertension.  38 C.F.R. § 3.309(e).

Instead, the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

In September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Therein, the NAS concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for multiple health outcomes, including hypertension.  See 77 Fed. Reg. 47924 (August 10, 2012).

Given the foregoing, service connection is not warranted on a presumptive basis for hypertension due to Agent Orange exposure.

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, the Board notes that the Veteran has current diagnoses of hypertension.  Therefore, the crucial inquiry is whether the Veteran's hypertension was caused by or is otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates it is not.

Prior to induction, in June 1965, the Veteran underwent an examination at which time his blood pressure was 160/86.  At that time, the Veteran denied a history of high or low blood pressure.  The next day, his blood pressure was retaken and observed to be 134/68, 130/70, 130/76, and 130/74.  These readings were taken at one-hour intervals.  No diagnosis of hypertension was made and he was accepted into service.  

In that regard, although the Veteran had an elevated blood pressure reading at his pre-induction examination, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013), specifically indicates that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  As discussed, multiple blood pressure readings the following day were within normal limits and no diagnosis of hypertension was made.  As such, the Board will presume that the Veteran entered service in sound condition and did not have hypertension at that time.  38 U.S.C.A. § 1111 (West 2002).  

During service, in January 1966, the Veteran's blood pressure was 120/64.  The blood pressure reading in the September 1967 Report of Medical Examination is unreadable as scanned into VBMS; however, based on review of the paper records prior to scanning the April 2012 VA examiner indicated that the blood pressure in September 1967 was 118/68.

Thus, there is no credible or competent evidence of the onset of hypertension in service.  Indeed, the Veteran concedes that he was not diagnosed with hypertension during service.  As such, the Board finds no credible or competent evidence of a hypertension disability in service.

As discussed above, the Board finds that the preponderance of the evidence is against finding that the Veteran was diagnosed with hypertension within one year of his separation from service.  Although the Veteran reported a diagnosis of hypertension in 1968 during his April 2012 VA examination, at his January 2014 VA examination he indicated that he believed he was diagnosed with hypertension in the late 1970s.  His blood pressure at separation was 118/68.  The initial private treatment records that have been associated with the claims file include no diagnoses, treatment, or indication of hypertension, which the Board finds significant given that on multiple occasions the Veteran sought treatment for symptoms that included dizziness.  When the subject of the Veteran's elevated blood pressure was first discussed in the treatment documents of record, the Veteran contended only that he had a history of borderline blood pressure readings.  Had the Veteran been diagnosed with hypertension in 1968, as claimed during the April 2012 VA examination, the Board finds it reasonable to conclude that he would have reported such a diagnosis in the 1990s when discussion about elevated blood pressure began.  

After service, in October 1989 and June 1991, the Veteran was treated for dizziness / vertigo.  A diagnosis of hypertension was not noted.  In June 1996, the Veteran sought treatment for shoulder problems.  His blood pressure was measured at 196/82 and he indicated that it was always borderline to elevated.  The treatment provider stated that if it stayed greater than 140/90 that medication should be considered.  The Veteran did not seem excited about the prospect of blood pressure medication, but he was instructed to monitor his pressure and report if it remained greater than 140/90.  The first documented diagnosis of hypertension of record was in August 1998.  The Veteran's blood pressure was elevated and "possibly associated with the use of sinus medication and pain."  The assessment was urgent hypertension.  At that time he was provisionally started on blood pressure medication.  Blood pressure medication was again prescribed in September 1998.  In March 1999, the Veteran was seen for a follow-up appointment for hypertension.  The treatment provider continued his blood pressure medication and indicated that he should return in 6 months for reevaluation if his blood pressure remained poorly controlled.  

In an October 2005 statement, the Veteran indicated that he believed that his hypertension could be related to in-service exposure to Agent Orange, while serving in Vietnam.

The Veteran was afforded a VA examination for his hypertension in April 2012.  The examiner noted a diagnosis of hypertension and review of the claims file and medical records.  The Veteran acknowledged that he was not been treated for or diagnosed with hypertension in service.  He claimed to have been diagnosed with high blood pressure in 1968 and started on medication at that time.  Following examination, the examiner concluded that it was less likely than not that the Veteran's hypertension was incurred in or caused by his military service.  The examiner noted the Veteran's claims that he had served in Vietnam and been exposed to Agent Orange.  The Veteran conceded that he was not diagnosed with or treated for hypertension during service, but was diagnosed with hypertension after service in 1968 by his private treatment provider.  Such records were not available for review at the time of examination.  Private records showed treatment for hypertension from 2000.  

The Veteran was afforded a QTC heart examination in August 2012.  At that time, the Veteran was noted to have a diagnosis of hypertension.  The examination, however, was for a separate service-connected heart disorder and an opinion as to the etiology of the hypertension was not provided.  

The Veteran was afforded a VA examination in January 2014.  The examiner noted review of the Veteran's claims file and a diagnosis of hypertension.  The Veteran indicated that he believed he had been diagnosed with hypertension in the late 1970s.  Following examination, the examiner concluded that it was less likely than not that the Veteran's hypertension was incurred in or caused by his military service.  The rationale for the opinion was that the service treatment records did not include any elevated blood pressure readings, treatment for high blood pressure, or diagnoses of the same.  Moreover, the Veteran conceded that he did not start on blood pressure medication until the late 1970s, or about 10 years after discharge.  

As to whether the Veteran's hypertension is otherwise related to his military service, the Board finds the January 2014 VA examination report the most probative evidence of record.  Based on review of the claims file, the Veteran's contentions, and physical examination, the examiner concluded that it was less likely than not that the Veteran's hypertension was incurred in or otherwise related to his military service.  The examiner provided a rationale for the opinion, which included review of the service treatment records and the Veteran's concession during the examination that he was not diagnosed with hypertension until about 10 years after separation from service.  Although, as discussed above, the objective medical evidence of record indicates that the Veteran's initial diagnosis of hypertension may actually have been later than the 1970s, such a finding does not render the examiner's opinion inadequate, but would serve only to strengthen the conclusions reached by the examiner.

The Board has considered the Veteran's assertions that his current hypertension might be due to in-service Agent Orange exposure or otherwise to service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of dizziness, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that in this case the Veteran's opinion falls outside the realm of common knowledge of a lay person and is substantially outweighed by the conclusions of the January 2014 VA examiner and NAS Update 2010.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Finally, the Board has considered the treatise evidence provided by the Veteran in support of his claim.  This evidence discussed Vietnam veterans, their exposure to Agent Orange, and possible health consequences.  The Board notes that a medical, manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the Board has considered the treatise evidence suggesting an association between Agent Orange exposure and hypertension, but finds of significantly greater probative value the NAS Update 2010 that extensively considered the matter and definitively concluded that no association could be established based on the evidence of record.  The Veteran's treatise evidence does not firmly establish a link, but simply suggests a possible link that has been definitively rejected by extensive scientific research.  Given the general and somewhat conjectural nature of the treatise evidence when compared to the specific findings of the NAS Update 2010, the Board places much more probative weight on the NAS Update 2010 than on the treatise evidence of record.

Thus, the Veteran had no in-service evidence of hypertension, the preponderance of the evidence is against finding that he had hypertension within one year of separation from service, there is no established association between herbicide exposure and the onset of hypertension, and the January 2014 VA examiner concluded that the hypertension was not related to the Veteran's military service.  Based on the foregoing, service connection on a direct or presumptive basis is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


